                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA
                                               Crim. No. 08-757 (KM)

               v.                                    OPINION & ORDER

THOMAS TELFAIR,

                      Defendant.



MCNULTY, U.S.D.J.

         Before the Court are a number of motions by Thomas Telfair, which I

interpret as motions under Fed. R. Crim. p. 35 and 18 U.S.C.      §   3582, seeking to

challenge or modify a twenty-year sentence that he is currently serving. For the

reasons expressed herein, the motions are denied.

   I.       BACKGROUND

         On February 19, 2010, defendant Telfair was convicted by ajuiy of

conspiracy and substantive charges of possession with intent to distribute

heroin. See 21 U.S.C.    §    846, 841(a). Based on an offense score of 37 and a

criminal history category of VI, his sentencing guideline imprisonment range

was     360 months to life.

         On November 23, 2011, Hon. Dennis M. Cavanaugh, U.S.D.J. (now

retired), granted a downward departure and sentenced Telfair to 240 months

(20 years) of imprisonment. Telfair is currently serving that sentence at PCI-

Fort Dix. The U.S. Court of Appeals affirmed Telfair’s conviction, 507 F. App’x
164 (3d Cir. 2012), and the United States Supreme Court denied certioriari,

134 S. Ct. 167 (2013).

      On October 25, 2013, Telfair filed a motion to vacate, set aside, or correct

his sentence under 28 U.S.C.           § 2255. (D.N.J. Civ. No. 13-6585). In a 56-page
opinion, the Hon. Susan D. Wigenton denied most of the claims. Following an

evidentiazy hearing, at which Telfair was represented by counsel, Judge

Wigenton filed an additional opinion denying the remaining, Miranda-based

claim. (D.N.J. Civ. No, 13-6585, DE 58, 59 (Nov. 8, 2018)). The U.S. Court of

Appeals for the Third Circuit denied a certificate of appealability. (Id. DE 74)

      Telfair filed an untimely motion for reconsideration of the denial of his               §
2255 motion, as well as a motion under Fed. R. Civ. P. 60(b). On October 23,

2018, Telfair filed a second motion under Fed. R. Civ. P. 60(b), which

incorporated a request for leave to file a second          § 2255 motion. These were
denied. (DE 78, 79)

      A series of motions and letter applications, which are the subject of this

Opinion, followed:

 11/13/2018    ‘4 viewlo0        MOTION to Correct Sentence (Fed. R. Crim. p. 35(a) re 95
                                 Judgment, by TOMMIE TELFAIR. (Attachments: #1 Exhibits
                                 A E, #2 Envj(dc, ) (Entered: 11/14/2018)
                                   -




                             r
 01/03/2019    ‘4 viewl 02       MOTION for Reduction of Sentence under First Step Act
                                 Category II or Alternatively to Appoint Counsel if the Court is
                                 Prohibited from Adjudicating this Moving Matter Sua Sponte
                                 by TOMMIE TELFAIR. (Attachments: # I Appendix A B, # 2 -




                                 env)(dc, ) Modified on 2/15/20 19 (th). (Entered: 0 1/08/2019)
 01/07/2019   ‘4vicwlo3          SECOND MOTION for Reduction of Sentence Under First Step
                                 Act Category II, or Alternatively to Appoint Counsel if the
                                 Court is Prohibited from Adjudicating this Moving Matter Sua
                                 Sponte by TOMMIE TELFAIR. (Attachments: # ± Appendix, #

                                                 7
                             Z Appendix, # 3 Envj(dc, ) Modified on 2/15/2019 (th).
                             (Entered: 01/08/2019)
 02/04/2019     4 viewlo4    MOTION for Reduction of Sentence Under First Step Act
                             Category II by TOMMIE TELFAIR. (msd) Modified on
                             2/15/2019 (th). (Entered: 02/05/2019)
 02/04/2019     4 viewlos    SECOND MOTION For Reduction of Sentence Under the First
                             Step Act Category 11 by TOMMIE TELFAIR. (dc, ) Modified
                             on 2/15/2019 (th). (Entered: 02/13/2019)
 02/13/2019       viewlo7    Letter/Motion from Tommie H. Telfair in support of requests
                             for sentencing reconsiderations. etc. (dc, ) (Entered:
                             02/19/20 19)
 02/19/20 19   4 viewlOS     MOTION for Reduction of Sentence Under First Step Act
                             Category II by TOMMIE TELFAIR. (Attachments: # ±
                             Appendix A, # 2 Appendix Al. #3 Appendix B, #4 Appendix
                             C. # 5 Cover Letter, #6 Envj(dc. ) (Entered: 02/20/20 19)
 02/25/20 19      viewlo9    Objection to the Governments Miotion To Correct Sentence by
                             TOMMIE TELFAIR (msd) (Entered: 02/25/2019)
 04/17/2019    4 vicwl II    Motion1Letter for Reduction of Sentence Under First Step Act
                             18 U.S.C. 3582 (c)(1)(A) by TOMMIE TELFAIR. (mrd,)
                             (Entered: 05/02/2019)
 05/15/2019       viewl 12   Letter from TOMMIE H. TELFAIR (mrd, ) (Entered:
                             05/22/2019)



       In the midst of these filings, on FebruanT 13, 2019, the case was

reassigned to me. (DE 106) On April 5, 2019, by text order, I required the

government to file a consolidated response to Telfair’s many motions. (DE 110)

Because Telfair continued to file more motions, I granted the government an

extension of its time to file a response. (DUD 114) The government filed its

consolidated response on August 5, 2019. (DUD 115) On August 23, 2019,

Telfair filed a further reply. (DUD 116)’ The Court declares that motion filings are



     These many motions are in addition to Mr. Telfair’s habeas and civil rights
complaints against various government officials in relation to his criminal case. See
                                             3
now closed; the Court is now poised to rule, and no further submission will be

accepted.

II.    DISCUSSION

       Docket no. 100 is explicitly filed as a motion under Fed. R. Civ. p. 35(a)

to “correct” Telfair’s sentence. Rule 35(a) is a narrow provision, providing that

“within 14 days after sentencing, the court may correct a sentence that

resulted from arithmetical, technical, or other clear error.” The 14-day deadline

is jurisdictional. United States a Higgs, 504 F.3d 456, 458 (3d Cir. 2007).

Judge Cavanaugh imposed sentence on November 23, 2011, some seven years

before this Rule 35 motion was filed. Because it was filed long after the

expiration of the jurisdictional 14-day deadline, this Rule 35 motion cannot be

considered.2

       At various points in the rest of his motions, Telfair seeks a reduction of

sentence under 18 U.S.C.      §   3582(c)(2) based on the recently-enacted First Step

Act (“FSA”), Pub. L. 115-391, 132 Stat. 5194, 5222 (2018). He asks fora

recalculation of his sentence to the extent it is reflects possession or

distribution of cocaine base; requests compassionate release so he can care for




Telfair v. Tandy, Civ. No. 08-73 1; Telfair v. Holder, Civ. No. 09-2806; Telfair a Holder,
Civ. No. 10-48; Telfair & Gatling u. Office of the United States Attorney, Civ. No. 10-
2958; Telfair u. Lynch, Civ. No, 16-5085; Telfair v. Lynch, Civ. No. 16-5372; Telfair ii.
Ortiz, Civ. No. 17-5065; Telfair v. Post, Civ. No. 18-3842; Telfair u. United States of
America, Civ. No. 19-9379.
2      In addition, the motion does not raise the kind of arithmetical or technical
mistake that is correctable on a Rule 35 motion. Rather, Telfair seeks an opportunity
to reopen the sentencing hearing, contest the amount of drugs involved in the offense,
assert a Speedy Trial challenge, and so on.

                                             4
family members; requests good time credits under 18 U.S.C.         § 3624(b)(l); and
seeks a 60-month reduction of an enhanced sentence. I consider the

potentially applicable provisions of the FSA.

       FSA Section 404, 132 Stat. at 5222, grants retroactive effect to the 2010

amendments that raised the threshold quantities of crack cocaine that would

trigger mandatory minimum sentences under 21 U.S.C           § 841(b)(1). Telfair’s
offense of conviction did not involve crack cocaine.3 Section 404 has no

application.

       FSA Section 603(b), 132 Stat. at 5238—39, authorizes an imprisoned

defendant to apply for compassionate release based on “extraordinary and

compelling reasons.” See 18 U.S.C.     § 3582(c)(1)(A). As a prerequisite, however,
the prisoner must fully exhaust all administrative procedures and appeals

within the Bureau of Prisons. Id. There is no allegation or indication that Telfair

has done so.

      FSA Section 102(b), 132 Stat, at 5213, amends the manner in which

good time credits will be calculated under 18 U.S.C.     § 3624(b). It has not yet
taken effect, and will not take effect until the Attorney General completes a risk

and needs assessment. Id. Once such a claim is ripe, moreover, it must be

brought as a challenge to the Bureau of Prisons’ denial of such credit in a




3      The original criminal complaint also charged possession with intent to
distribute crack cocaine, based on a field test. Because actual laboratory testing
revealed that the substance was not crack cocaine, the Indictment under which Telfair
was convicted did not charge any offense involving cocaine base. Nor was cocaine base
any part of the relevant conduct for purpose of calculation of Telfair’s sentence under
the Sentencing Guidelines.
                                           5
habeas proceeding under 28 U.S.C.        § 2241. See United States u. Greene, Crim.
No. 07-693 DE 74 at 2—3 (D.N.J. March 19, 2019) (citing O’Donaid v. Johns,

402 F.3d 172, 173 (3d     Cir. 2005) (habeas jurisdiction over denial of good time
credits)). The court therefore has no basis, or even jurisdiction, to award such

relief in this proceeding.

       FSA Section 401, 132 Stat. at 5220, applies only to sentences imposed

after December 21, 2018. Section 401 governs the effect of a predicate prior

conviction of a serious drug or violent felony upon certain enhanced statutory

minimum and maximum sentences for drug offenses under Title 21.

       First, Telfair’s sentence was imposed on November 23, 2011, some seven

years before the effective date of FSA Section 401; Section 401 does not apply

at all. Second, Section 401 would not affect Telfair’s sentence even if it did

apply. The government did not file an enhanced penalty information, and the

enhanced mandatory minimum sentence provisions of 21 U.S.C.               § 841(a)(1)
were not applied.

       Telfair’s Guidelines range of 360 months to life, though the maximum

available, did not result from a statutory enhanced minimum or maximum. It

was calculated on a pure Guidelines analysis, as follows:




       For 21 U.S.C. § 841(b)(1) subsections (A) and (B), a serious violent felony is
added to a serious drug felony as a qualifying prior offense triggering an enhanced
mandatory minimum term. The enhanced statutory minimum under 21 U.S.C. §
841(bfll)(A) is reduced from 20 to 15 years in the case of a defendant with one
qualifying prior conviction of a serious drug or violent felony, and from life to 25 years
for a defendant with two such prior convictions.

                                             6
      Base offense level of 34 (3—10 kilograms of heroin (U.S.S.G.      § 2D1.1(c)(3))
      Role in offense +2 points (U.S.S.G.      § 3B1.l(c))
      Career offender ±1 (U.S.S.Q. § 4B1.1(b) (based on prior robbery,
                          aggravated assault convictions))

      OFFENSE LEVEL TOTAL -37

Telfair’s 7 criminal history points otherwise would have merited a Criminal

History category of IV, but the application of the Career Offender Guideline,

U.S.S.Q.   § 4B1.1, boosted it to VI.
      An offense level of 37 and criminal history category of VI yielded a

Guidelines range of 360 months to life, without the application of any

enhanced statutory mandatory minimum or maximum. As it happens, Judge

Cavanaugh granted a downward departure from 360 months to 240 months.

      In short, Section 401 of the First Step Act has no application here.

                                        ORDER

      For the reasons discussed above,

      IT IS this   4th   day of September, 2019

      ORDERED that Petitioner’s motions, DE 100, 102, 103, 104, 105, 107,

108, 109, 111, and 112, are DENIED.

      The clerk shall close the file.




                                                  K VIN MCNULTY
                                                  United States District Judge




                                           7
